UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6958


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CARTER TILLERY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., Senior District Judge. (3:10-cr-00223-JAG-1; 3:21-cv-
00356-JAG)


Submitted: December 10, 2021                                      Decided: January 4, 2022


Before GREGORY, Chief Judge, KING and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carter Tillery, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carter Tillery appeals the district court’s order construing his Fed. R. Civ. P. 60(b)

motion as an unauthorized, successive 28 U.S.C. § 2255 motion and dismissing it for lack

of jurisdiction. Our review of the record confirms that the district court properly construed

Tillery’s Rule 60(b) motion as a successive § 2255 motion over which it lacked jurisdiction

because he failed to obtain prefiling authorization from this court.         See 28 U.S.C.

§§ 2244(b)(3)(A), 2255(h); McRae, 793 F.3d at 397-400.

       Accordingly, we deny a certificate of appealability as unnecessary, deny the pending

motion, and affirm the district court’s order. * We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED




       *
          A certificate of appealability is not required to appeal the district court’s
jurisdictional categorization of a Rule 60(b) motion as an unauthorized, successive § 2255
motion. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                             2